internal_revenue_service number release date index number ---------------------------- -------------------------- ---------- -------------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b03 plr-101877-12 date date ty ------- ty ------- legend taxpayer a ------------------------- taxpayer b ---------------------------- taxpayers taxpayer a and taxpayer b minority owner c ---------------------------- minority owner d --------------- insurance_company ---------------------------------------------------------------------- government_entity e -------------------------------------- government_entity f --------------------------------------------------------------------- ------------------------------------- practice entity g -------------------------------------------------------- practice entity h -------------------------------------------------------------------------- ------------------------------------------------------------- dollar_figurej ----------------- dollar_figurek ------------ dollar_figurel --------------- plr-101877-12 dollar_figurem ------------ dollar_figuren ------------ dollar_figurep ------------ dollar_figureq ------------ dollar_figurer ------------ dollar_figures ----------- dollar_figuret ----------- dollar_figureu ------------ dollar_figurev ---------------- dollar_figurew ----------------- dollar_figurex ------------ dollar_figurey --------------- dollar_figurez ----------- aa ------ bb ------ cc -------- dd ----------- ee ------ ff ----------- gg ----------- year ------- year ------- plr-101877-12 year ------- year ------- year ------- year ------- year ------- year ------- date -------------------------- date -------------------- date ------------------ date -------------------------- date ---------------------- date -------------------------- date -------------------------- date ----------------------- date --------------------------- date ----------------- dear ------------------ this is in response to the letter sent by your attorneys dated date in the letter your attorneys requested that the irs rule that the dollar_figurek taxpayer b paid to the insurance_company in year will be deductible as a loss incurred_in_a_trade_or_business under sec_165 of the internal_revenue_code code in the year paid and that taxpayer b will be able to deduct the dollar_figurel due to government_entity e and government_entity f in the tax years in which the installment payments are made under the settlement agreement dollar_figurem paid to government_entity e and government_entity f in year the dollar_figuren paid in year and the dollar_figurep due in year dollar_figurep due in year and the dollar_figureq due in year provided those amounts are paid in the years in which they are due plr-101877-12 facts the taxpayers are physicians who practiced medicine under several professional entities including practice entity g and practice entity h when practice entity g a limited_liability_company was formed on date taxpayer a owned aa and minority owner c owned bb of practice entity g at some point later not specified in the taxpayers’ submission taxpayer b became a member of practice entity g with a cc ownership_interest taxpayer a’s ownership fell to cc and minority owner c continued to own bb taxpayers currently practice under practice entity h when practice entity h also a limited_liability_company was formed on date taxpayer a owned dd of practice entity h taxpayer b owned ee and minority owner d owned ff minority owner d subsequently left the practice after minority owner d’s departure until date taxpayer a owned ff and taxpayer b owned gg of practice entity h on date taxpayer b became an employee of practice entity h and thus taxpayer a came into ownership of of practice entity h in year the insurance_company sued the taxpayers minority owner c and practice entities a and b for insurance fraud demanding both compensatory and punitive_damages on date the parties entered into a settlement agreement in which the defendants agreed to pay dollar_figurej by date and dollar_figurer in monthly installments of dollar_figures beginning on date included in the dollar_figurej was dollar_figuret of unpaid legitimate bills for patient services due to practice entity g at that point entirely owned by taxpayer a that the insurance_company was refusing to pay until the parties settled the litigation in exchange for the payment the insurance_company agreed to release its claim for restitution in a then pending criminal action the agreement stated that each defendant shall be individually responsible for any and all payments due under this agreement taxpayer a paid the balance of the dollar_figurej less the dollar_figuret to the insurance_company in year in year taxpayer a and taxpayer b each paid dollar_figurek to the insurance_company equal to the dollar_figurer due under the settlement agreement minority owners c and d paid no amounts due under the settlement agreement in addition to the suit the insurance_company filed the state of new jersey indicted taxpayer b practice entity e and practice entity e’s former office manager for insurance fraud in year on date the llc entered into a plea agreement and paid a dollar_figureu fine seven days later taxpayer b agreed to pay dollar_figurel in restitution to government_entity e and government_entity f over four years year through year in exchange for dismissal of the charges against him the consent agreement entitled consent order for restitution allotted dollar_figurev to government_entity e and dollar_figurew to government_entity f taxpayer b paid dollar_figurex upon signing the agreement paid another dollar_figurex within six months of the execution date and agreed to pay the remaining dollar_figurey at a rate of dollar_figurez per month beginning on date until the dollar_figurey liability is paid off the court’s records for practice entity f’s guilty plea state only that taxpayer b has agreed to make restitution in the amount of dollar_figurel as a condition of dismissal of his charges and that the citizens of new plr-101877-12 jersey and the united_states will recognize significant recoupment of the ill-gotten billings of the company taxpayer b has represented a that he previously included in his gross_income in prior tax years the amounts he now seeks to deduct and b that he and all other defendants in both lawsuits are jointly and severally liable for the amounts due under the settlement agreement because the language of the settlement agreement imposes joint liability upon the defendants and new jersey law imposes joint_and_several_liability upon members of a limited_liability_company law and analysis deductions are a matter of legislative grace and a taxpayer must satisfy the specific statutory requirements of the deductions claimed 503_us_79 308_us_488 292_us_435 taxpayers bear the burden of proving entitlement to the deductions they claim 290_us_111 sec_162 of the code and sec_1_162-1 of the income_tax regulations regulations allow a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 states that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to a government for the violation of any law sec_1 b iii of the regulations states that for purposes of sec_162 a fine or similar penalty includes an amount_paid in settlement of a taxpayer’s actual or potential liability for a fine or penalty civil or criminal sec_1_162-21 of the regulations states that compensatory_damages paid to a government do not constitute a fine or penalty sec_165 states that taxpayers may deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual the deduction under sec_165 is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from casualty or theft the repayment of fraudulently obtained funds is not deductible under sec_165 991_f2d_292 6th cir 69_tc_990 35_tc_279 accordingly the taxpayers are not entitled to a deduction under sec_165 for the restitution they paid to the insurance_company however taxpayers that repay embezzled funds are ordinarily entitled to a deduction under sec_165 in the year in which the funds are repaid 905_f2d_667 2nd cir revrul_65_254 1965_2_cb_50 holds that a deduction is allowable under sec_165 with plr-101877-12 respect to the repayment of embezzled funds by the embezzler for the taxable_year in which the repayment is made a similar result was reached in revrul_82_74 1982_1_cb_110 which holds that a convicted arsonist is entitled to a loss deduction under sec_165 for repayment to an insurance_company for restitution in the taxable_year of repayment to the extent the proceeds were previously included in gross_income in short payments in the nature of restitution are deductible under sec_165 loss deductions claimed under sec_165 are not allowed where the allowance of a deduction would frustrate sharply defined national or state policies proscribing particular types of conduct 383_us_687 quoting 320_us_467 the public policy doctrine disallowing a deduction under sec_165 precedes the codification of the public policy doctrine in sec_162 in the form of sec_162 f and g which were enacted in see sec_902 tax reform act of p l 83_stat_487 therefore the disallowance of deductions under sec_165 based on public policy is not limited to the type for which a deduction would be disallowed under sec_162 f or g and the regulations thereunder revrul_77_126 1977_1_cb_47 stephens v commissioner supra see also cavaretta v commissioner tcmemo_2010_4 revrul_81_24 1981_1_cb_79 revrul_82_74 1982_1_cb_110 the reach of the public policy exception under sec_165 is at least co-extensive see ginsburg v commissioner t c memo if not broader than the reach of sec_162 courts will typically give effect to the express tax characterization of a settlement payment by the parties to a settlement agreement thus the parties’ characterization of the payment rather than the character of the original claims to which the settlement payment relates determines the deductibility of such payments 72_tc_1136 acq 1980_1_cb_1 48_tc_15 revrul_80_334 1980_2_cb_61 taxpayer b has represented that under new jersey law members of a limited_liability_company are jointly and severally liable for the payment of damages awarded in civil suits the insurance_company released its claim for restitution in the criminal suit in exchange for the taxpayers’ settlement payment thus the settlement payment was restitution as stated above payments for restitution are deductible under sec_165 therefore taxpayer b may deduct the portions of the damage award he actually paid to the insurance_company as losses under sec_165 provided he received no contribution from any other party and included the amounts in his gross_income in prior tax years see revrul_82_74 1982_1_cb_110 neither sec_162 nor the public policy doctrine_of sec_165 are implicated with respect to the payments made to the insurance_company the payments taxpayer b made to government_entity e and government_entity f raise the possible application of sec_162 and the public policy doctrine_of sec_165 the terms of the settlement agreement and the court’s records do not clearly indicate plr-101877-12 whether the payments were intended as compensation to a governmental entity rather than as a fine or penalty the settlement agreement and the court’s records use the term restitution but the fact that a payment is denominated as restitution does not necessarily qualify it as a restitution payment deductible under sec_165 for example a deduction is not necessarily permitted where the payments are made in satisfaction of criminal liability to a state even if the payments are described as restitution 991_f2d_292 6th cir 88_tc_1384 aff'd 850_f2d_611 9th cir see also 756_f2d_44 6th cir where a restitution payment connected with a sentence was disallowed as a deduction even though the taxpayer's fine was applied as restitution in a settlement of a multidistrict class action then pending against the taxpayer's corporation and its officers in waldman the court noted that where a payment serves both a law enforcement function and a compensatory function it must be determined which purpose the payment was designed to serve the waldman court looked to state law to make this determination and concluded that the payment was not deductible as it served a law enforcement function the restitution payment at issue in this case was made pursuant to new jersey law under new jersey law the court shall sentence a defendant to pay restitution in addition to a sentence of imprisonment or probation that may be imposed if the victim suffered a loss and the defendant is able to pay n j s a 2c b the supreme court of new jersey has said that fines are payments to punish the wrongdoer and to deter conduct that causes social harm and that restitution serves to rehabilitate the wrongdoer and to compensate the victims of the wrongdoer's conduct state v newman n j state v harris n j in newman the court stated that restitution strictly defined requires repayment to the victim of the fruits of the crime newman supra pincite in new jersey's criminal code was amended to clarify that a purpose of the criminal code sentencing provisions is to promote restitution to victims id pincite the newman court also noted that historically the function of restitution has been to compensate those who have suffered injuries resulting from another's wrongful conduct and that restitution in the criminal_law was generally anticipated to provide the same remedy that it did in the civil law and to reduce the obstacles that a victim confronts in the civil law in trying to obtain that remedy id pincite furthermore in new jersey restitution is not technically punishment for a crime although restitution has aspects of rehabilitation and deterrence which are also aspects of punishment it is predominantly nonpenal in nature state v rhoda n j super thus under new jersey law restitution is primarily compensatory in nature with the goal of compensating the victim for his loss and as such is deductible under sec_165 see stephens supra pincite thus taxpayer b may deduct the payments he has made and will make to government_entity e and government_entity f pursuant to the consent order in the years the payments were made and will be made provided that he received no contribution from any other party and included the amounts in his gross_income in prior tax years plr-101877-12 conclusion we conclude that taxpayer b may deduct the payments he made to the insurance_company and to government_entity e and government_entity f in the years the payments were made or will be made provided that he received or will receive no contribution from any other party and included the amounts he paid or will pay in his gross_income in prior tax years except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane chief branch income_tax accounting cc
